Citation Nr: 1619518	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 
 
2.  Entitlement to service connection, to include on a secondary basis, for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2011, the Board denied the claim for service connection for actinic keratoses and remanded the claim for service connection for diabetes mellitus for further development. 

The Veteran appealed the denial of the claim for actinic keratoses to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In an order in January 2012 Order, the Court granted the motion and remanded the claim to the Board for further appellate review.

In December 2012, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's December 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue pertaining to entitlement to service connection for a skin disorder was previously separately characterized as a claim for actinic keratoses.  Currently, this issue has been recharacterized as on the title page of this decision to properly reflect all skin disorders for which the Veteran has been diagnosed during the course of this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled);  McClain v. Nicholson, 21 Vet. App. 319 (2007).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides while serving in Korea. 
 
2.  Diabetes mellitus was not present in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, Type II have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran which was issued prior to the RO decision in May 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Veteran was also asked to submit evidence and/or information in his possession to the RO. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Board acknowledges statements made by the Veteran's representative in January 2016.  In particular, the Veteran's representative asserts that pursuant to the Board's December 2012 remand, the AOJ did not request information regarding whether the Veteran was temporarily assigned to other units or other duties along the Korean demilitarized zone (DMZ) and that the request was inadequate.  However, the Board finds that the actions taken on behalf of the AOJ was in substantial compliance with the Board's December 2012 remand instructions.  The AOJ sought to obtain the Veteran's unit morning reports from March 20, 1968 to June 2, 1968 to help substantiate his claim.  In fact, the AOJ's attempts were exhaustive as shown by a July 2014 letter to the Veteran detailing an extensive list of all actions taken in an effort to obtain such records.  Although attempts were unsuccessful, the Board finds that there has been substantial compliance with the Board's December 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that a VA examination is not necessary in this case, as there is no indication that the currently diagnosed diabetes may be related to any incident, disease, or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's theory of service connection is limited to exposure to herbicides.  As he was not exposed to herbicides in service, there is no established event in service which would warrant a VA medical examination or opinion.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. 

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for diabetes mellitus, type II.  He does not assert that any of these conditions are directly related to service; rather, he asserts that he was exposed to herbicides (Agent Orange) during service while stationed in Korea and that he developed diabetes mellitus as a result.  Regarding his service in Korea, the Veteran reports being in Korea from January 1967 through June 1968.  He further reported being assigned to do maintenance on guided missiles and working on fuel chambers and test missiles.  He acknowledged that he was not located in the DMZ, but asserts that he would travel to various locations to check ammunition dates to determine whether there was expired ammunition and to check on the condition and storage of the ammunition.  The Veteran asserts that he conducted inspections two to three times per week for about a two month period of time.  He recalled visiting Camp Casey and Camp Kitty Hawk and further stated that the locations he visited were often very close to the DMZ.  See October 2014 VA Form 21-438.  

The Veteran's service personnel records, to include his DD-214, corroborate that he served in the 7th Ordnance Company, his military occupational specialty was a propellant and explosive specialist, and that he was stationed in Korea between April 1, 1968 to June 2, 1968.

Given the foregoing service in Korea and the assertions raised by the Veteran, the RO contacted both the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Personnel Records Center (NPRC), to determine if the Veteran's exposure to Agent Orange during his service in Korea could be presumed.

In a March 2012 response, the JSRRC reported that the 1968 unit histories submitted by the 7th Ordnance Company (7th Ord Co) and the 83rd Ordnance Battalion (83rd Ord Bn) documented that the 7th Ord Co was assigned to the 83rd Ord Bn, and the units were stationed in Yongsan, Korea, located approximately 27 miles from the DMZ.  The histories documented the mission of the 7th Ord Co: "provide direct and general supply and maintenance support for special ammunition, guided missiles, and large rockets; provide for receipt storage, issue and evacuation of special ammunition, guided missiles, large rockets; provide technical assistance and limited on-site maintenance to supported units; provide two mobile special ammunition supply points when directed.  However, the histories do not mention or document that the elements of the 7th Ord Co were attached to the 2nd and 7th Infantry Divisions, or that they performed any specific duties along the DMZ.  The DMZ cuts the Korean peninsula roughly in half, crossing the 38th parallel on an angle, with the west end of the DMZ lying south of the parallel and the east end lying north of it.  It was 160 miles long, and approximately 2.5 miles wide.  There was no evidence of exposure to herbicides (Agent Orange) while the Veteran served in Korea."

Pursuant to the December 2012 Board Remand, the NPRC was contacted to locate any of the Veteran's unit morning reports from March 20, 1968 to June 2, 1968.  Unfortunately, in a July 2014 letter from the RO, the Veteran was notified that it was determined that his morning reports for the U.S. Army 83rd Ord Bn, 7th Ord Co (Special Ammo), Korea for dates March 20, 1968 to June 20, 1968 could not be located and therefore were unavailable for review.  All efforts to obtain the needed information had been exhausted, and based on such facts, it was determined that further attempts to obtain the records would be unsuccessful.

VA has adequately undertaken the development required by the VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b. and 2.B.6.d. and has determined that the Veteran's exposure to Agent Orange while stationed in Korea cannot be presumed.  While the Board acknowledges the Veteran's assertions that he delivered ammunition and performed other duties to units stationed in several locations along the DMZ, these assertions as they pertain to the locations being along the DMZ are not credible or probative in light of the information provided by the JSRRC and NPRC as to the geographical location of these locations on the Korean peninsula.  For these reasons, entitlement to service connection for diabetes mellitus cannot be established on a presumptive basis.  As noted above, however, the Veteran can still establish service connection on a direct basis.  See Combee, 34 F.3d at 1042.  However, the Veteran has not offered a credible account establishing that he was actually exposed to herbicides.  He has only offered an account based on his proximity to areas which would establish presumptive exposure.  In any event, the record is devoid of any suggestion that he was actually exposed to herbicides at the locations which his service personnel records do establish his presence.

The Veteran's service treatment records are devoid of reference to complaints, findings or diagnosis of diabetes mellitus or tingling of the arms. At the time of his discharge from service, the Veteran denied sugar or albumin in urine, and his physical examination for discharge was otherwise negative for any pertinent abnormalities.  

While the post-service evidence of record clearly establishes that the Veteran has diabetes mellitus, the record shows it was diagnosed in approximately October 2006, decades after service.  Moreover, there is no competent opinion linking diabetes mellitus to service.  The only evidence linking the disease to service is the statements of the Veterans.  Although in some circumstances a layperson such as the Veteran is competent to opine as to the origin of a disease, in this case the Board finds that the Veteran is not competent to offer an opinion concerning the etiology of his diabetes mellitus.  His diabetes is a disease process that is not readily observable, and was first diagnosed in 2006.  The Veteran himself does not contend that the diabetes was present in service or until many years after service.  Consequently, the task of determining the etiology of an insidious disease process first manifest decades after service is clearly one not suited to the realm of lay expertise.  The Board also points out that the Veteran's opinion is based on his belief that he was exposed, either presumptively or actually, to herbicides in service.  As already discussed, that factual predicate is not present in this case, consequently undermining the basis for his lay opinion. 

In sum, the evidence does not show that the Veteran was exposed to herbicides in service, and shows that the diabetes mellitus first manifested many years after service.  Moreover, there is no competent evidence linking the diabetes mellitus to service.  In consequence, the preponderance of the evidence is against the claim, and service connection for diabetes mellitus is denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has current skin problems, to include actinic keratoses, which are related to service.  Alternatively, the Veteran asserts that his current skin disorders are due to herbicide exposure while on active duty.  Although the Board has determined, as discussed in the aforementioned decision, that the Veteran was not exposed to herbicide agents during his military service, the Board will consider direct service connection for the claimed conditions as due to or as etiologically related to other alleged in-service events or injuries.  See Combee, 34 F.3d at 1042.  

The record reflects that the Veteran has been treated for various skin disorders over the years.  This includes actinic keratosis, seborrheic dermatitis, psoriasis, dermatitis, and eczema.  The Veteran was most recently afforded a VA examination November 2010.  However, the examiner's opinion is limited to discussion of the Veteran's diagnosis of actinic keratoses and does not provided an opinion regarding his other skin disorders of record.  Thus, given the various skin problems documented in the evidence of record, the Board finds that a new VA examination is necessary in order to determine whether the Veteran's current skin disorders are etiologically related to service.  Accordingly, a remand is required for a VA medical examination and opinion that addresses this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a VA dermatologist to address the nature and etiology of his skin disorders, to include actinic keratoses, seborrheic dermatitis, psoriasis, dermatitis, and eczema.  The claims file must be made available to the examiner for review in connection with the examination.

If a skin disorder is diagnosed on examination, the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder commenced during or is otherwise related to the Veteran's period of active duty service, to include a July 1967 in-service diagnosis of intertrigo.  In so doing, the examiner must specifically consider and discuss the internet articles submitted by the Veteran in January 2016 entitled "Intertrigo" and "Actinic Keratosis."  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue remaining on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


